Exhibit 10.2

 

 

 

 Contract No.20141014-3

 

 

 

 

 

 

 

 

Julu County Ecological Agricultural Greenhouse

 

Phase Two 30MW Photovoltaic Power Generation Project

 

General Contract

 

 

 

 

 

 

 

Principal: Hebei Yangpu New Energy Technology Co., Ltd.

 

Contractor: Xinyu Xinwei New Energy Co., Ltd.

 

 

 

 

 

 

 

 

October 2014

 

 

 

Contract Agreement

 

 
1 / 5 

--------------------------------------------------------------------------------

 

 

This agreement is signed between Hebei Yangpu New Energy Technology Co., Ltd.
(hereinafter referred to as “Principal”) and Xinyu Xinwei New Energy Co., Ltd.
(hereinafter referred to as “Contractor”) in October 2014 according to the
following terms and conditions.

 

Whereas Contractor has obtained the general contract of Julu County Ecological
Agricultural Greenhouse Phase Two 30MW Photovoltaic Power Generation Project,
the conditions of the general contract shall be subject to Schedule 3; Principal
has accepted that Contractor provides the above general contract service with
total amount of RMB285 million (two hundred and eighty-five million yuan)
(hereinafter referred to as “Total Contract Price”).

 

Both parties reach the following agreements with the contract price of RMB285
million:

 

I. The definitions of the words and terms in the contract shall be the same as
those in contract terms.

 

II. Contract documents shall be able to construe and explain for each other.
Unless otherwise specifically agreed in the contract, the order for
authoritative interpretation shall be as follows:

 

(1) Contract agreement;

 

(2) Contract terms;

 

(3) Standard, specifications and relevant technical documents;

 

(4) Other relevant documents agreed by both parties.

 

The above documents shall complement and explain for each other. In case of any
ambiguity or inconsistence, the foregoing list shall prevail with respect to
interpretation. For those in the same text, in case of inconsistence of
standards, the higher one shall prevail. Disputes shall be settled according to
the methods agreed in Article 16.

 

III. Contract Construction Period: Date of commencement is May 15, 2015, and
date of completion is August 31, 2015.

 

IV. Quality Standard: see Schedule 2 “Technical Agreement”

 

V. Scope of Contracting:

 

Including design of PV power generation area, comprehensive building, 110KV
transmission project, procurement of equipment and materials, supply (supplied
to construction site), civil engineering (including infrastructure and housing
construction, etc.) installation work, technical service, debugging, until
completion handing over general contracting work, specifically subject to
Schedule 3.

 

 
2 / 5 

--------------------------------------------------------------------------------

 

 

VI. Form of Pricing: fixed total price.

 

VII. Agreement Establishment and Effectiveness

 

1. Considering that Principal shall pay the amounts to Contractor as stipulated
in the following article, Contractor hereby agrees to carry out survey and
design, procurement of equipment and materials, supply, construction
installation, technical service, training, debugging, commissioning, completion
and warranty as stipulated in the contract.

 

2. Considering that Contractor shall carry out the survey and design,
procurement of equipment and materials, supply, construction installation,
technical service, training, debugging, commissioning, completion and warranty
of the project, Principal hereby agrees to pay the contract price and other
payables stipulated in the contract to Contractor according to the form and time
as stipulated in the contract.

 

VIII. Payment

 

1. Payment Method: Principal pays 10% down payment, and 85% of project payment
shall be paid to Contractor by Principal within 3 months after the project is
completed. Warranty Amount is 5%.

 

2. If Principal fails to fulfill the above payment obligations in time after
grid-connected power generation, Principal authorizes Contractor to directly
collect all the gains from electricity charges generated by power station as
agreed in the contract, for the sake of charging against such compensations for
damages as construction price of the contract, liquidated damages for
Principal’s overdue payment, interest loss and slowdown or shutdown and etc.
Contractor enjoys priority of compensation of construction project price as for
all the construction projects hereunder.

 

IX. Contract Taking Effect

 

1. Date of Entry into Contract: October 14, 2014.

 

2. Place of Entry into Contract: Xinyu City, Jiangxi Province.

 

 

 
3 / 5 

--------------------------------------------------------------------------------

 

 

3. Conditions for the contract taking effect:

 

(1) The legal representatives or authorized representatives of both parties sign
and affix seals on the contract; and,

 

(2) Both parties have confirmed and signed all the schedules listed in the
contract.

 

X. Copies of Contract

 

1. The contract has four originals, which are of the equal effect, each party
holding two copies respectively.

 

 
4 / 5 

--------------------------------------------------------------------------------

 

 

(Signature Page)

 

 

 

Principal (affix a seal):  Hebei Yangpu

New Energy Technology Co., Ltd.

 

Contractor (affix a seal): Xinyu Xinwei

New Energy Co., Ltd. 

Account Opening Bank: Julu County

Sub-branch of Hebei Province

of Agricultural Bank of China

Account No.: 50229001040016829

Tax No.: 130529079977876

Address: No.2 Luban Road, Hebei Julu

Economic Development Zone, Julu County

 

Tel: 0319—4339892

 

Legal Representative or Authorized

Representative (signature):

 

Date: 

 

Account Opening Bank: Business

Department of Xinyu Branch of

Industrial and Commercial Bank of China

Account No.: 1505202609200097602

Tax No.: 36050209947618

Address: Building 5, Pengxia Village,

Futang Management Office,

Chengbei Sub-district Office, Yushui District,

Xinyu City, Jiangxi Province

Tel: 0790-6861780

Legal Representative or Authorized

Representative (signature):

 

Date:

 

 

 

 

5 / 5 

 

 

 